DETAILED ACTION
This is an allowance of all claims filed on 06/28/2022. Claims 1-24 are pending. Claim 23 is amended. After review, Claims 1-24 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 14 and 23 recite the following allowable subject matter: “obtaining a first memory log, wherein the first memory log comprises log information of a plurality of first garbage collections, wherein log information of each first garbage collection of the first garbage collections comprises a corresponding garbage collection time and a corresponding downtime;”
Closest prior art Poola et al. [US 2014/0372807] appears to teach memory leak detection, obtaining statistical information regarding average downtime based on log information, etc.
SO [US 2017/0269870] appears to teach obtaining memory log related to garbage collection information.
However, the prior arts on record do not appear to teach or fairly suggest the recited limitation. Based on this rationale, Claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132